United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 17, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                              No. 04-50227
                          Conference Calendar



BILLY WAYNE LEWIS,

                                      Plaintiff-Appellant,

versus

CITY OF ROGERS, in lieu of Rogers Police
Department; NFN JOHNSON, Officer, Individual
Capacity; FRANK THROWER, Individual Capacity,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-01-CV-349
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Billy Wayne Lewis, Texas prisoner #1057794, has filed a

motion to proceed in forma pauperis (“IFP”) on appeal from the

district court’s interlocutory order denying his motion for

appointment of counsel.    By moving for IFP, Lewis is challenging

the district court’s certification that IFP status should not be

granted on appeal because his appeal is not taken in good faith.

See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-50227
                                  -2-

     Lewis argues that the City of Rogers is liable for violating

his constitutional rights; however, the City has been dismissed

from the lawsuit.   He also argues that he has no money and has

therefore been unable to serve Miguel Johnson; however, he does

not explain how any further investigation into the whereabouts of

Johnson necessitates an attorney.    Accordingly, he has not shown

that the district court’s denial of his motion for appointment of

counsel was a clear abuse of discretion.       See Cupit v. Jones,

835 F.2d 82, 86 (5th Cir. 1987); Ulmer v. Chancellor, 691 F.2d

209, 212 (5th Cir. 1982).    We therefore uphold the district

court’s certification that the appeal presents no nonfrivolous

issues.   Lewis’s motion for IFP is DENIED, and his appeal is

DISMISSED AS FRIVOLOUS.     See Baugh, 117 F.3d at 202 and n.24;

Robbins v. Maggio, 750 F.2d 405, 413 (5th Cir. 1985); 5TH CIR. R.

42.2.

     Our dismissal of Lewis’s appeal counts as a strike for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103

F.3d 383, 385-87 (5th Cir. 1996).    We caution Lewis that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See 28 U.S.C. § 1915(g).



     IFP MOTION DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTIONS

WARNING ISSUED.